Citation Nr: 1641574	
Decision Date: 10/26/16    Archive Date: 11/08/16	

DOCKET NO.  12-27 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disorder other than intertrigo of the groin area.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and VK




ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 1970 and from October 1972 to April 1989.

This case comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This case was before the Board in June 2015.  The June 2015 Board decision reopened the Veteran's claims and remanded the claims for additional development.

A November 2015 RO decision granted service connection for intertrigo of the groin area and assigned a noncompensable rating, effective April 8, 2009.

In April 2015 the Veteran testified at a hearing held before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of this hearing is contained in the electronic record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Remand is required in this case to obtain adequate examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In an October 2015 skin VA examination, the examiner stated that the Veteran's dermatographic urticaria, prurigo nodularis, and lichen simplex were not related to the Veteran's service.  In an October 2015 hypertension VA examination, the examiner opined that the hypertension was unrelated to service.  However, neither examiner provided a supporting explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Additionally, as for the hypertension examination, the VA examiner noted that there was only one service treatment record (STR), dated in June 1981, documenting elevated blood pressure during service.  The Board observes, however, that STRs submitted by the Veteran in November 2015 included elevated blood pressure readings of 132/104 (July 1974), 126/92 (March 1978), 140/96 (April 1985), 132/90 (July 1988), 142/98 (November 1988), and 134/92 (December 1988).  As such, the October 2015 VA hypertension opinion is, in the Board's view, based upon an inaccurate factual basis and, therefore, cannot be accepted and is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Based on the foregoing, the Board finds that the October 2015 VA opinions are not adequate and new opinions are necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after October 15, 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with a VA skin examination.  The claims file must be made available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must identify all current skin disorders.  For each skin disorder diagnosed (other than intertrigo of the groin area), the examiner should state whether it is at least as likely as not (a 50 percent likelihood or greater) that the Veteran has such disorder that had its onset in service or within one year thereafter, or is etiologically related to his active service.

In providing the requested opinion, the examiner must consider the testimony and statements from the Veteran and his spouse that the Veteran experienced the same symptoms (body rash) of this skin disorder since service.

4.  After any additional records are associated with the claims file, provide the Veteran with a VA hypertension examination.  The claims file must be made available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must state whether it is at least as likely as not (a 50 percent likelihood or greater) that the Veteran's hypertension had its onset in service or within one year thereafter, or is etiologically related to his active service, including the elevated blood pressure readings in service.  Such elevated blood pressure readings may include the following:  132/104 (July 1974), 126/92 (March 1978), 140/96 (April 1985), 132/90 (July 1988), 142/98 (November 1988), and 134/92 (December 1988).  

The examiner is requested to specifically state whether the Veteran's multiple diastolic readings of 90 or above during service indicated that hypertension was present during service.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




